Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 2/9/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-8, 10, 13 and 16 has been withdrawn. 
Examiner acknowledges that claims 1-8, 10, 13 and 16 have been cancelled.
Claim 11 was indicated as allowed in the previous office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 9, 11, 12, 14, 15 and 17 are allowed.
The most pertinent prior arts are Eller in view of Parachini. Claims 9, 11, 12, 14, 15 and 17 have all been rewritten in independent form since these claims contained limitations that were allowable and distinguished the claimed invention from the prior arts on record. Reasons for allowance of the aforementioned claims can be seen in the non-final office action under the section titled “Allowable Subject Matter”. None of the prior arts anticipate nor render obvious the limitations of claims 9, 11, 12, 14, 15 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863